—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Garry, J.), dated December 7, 1995, which denied its motion, inter alia, for summary judgment.
Ordered that the order is modified, on the law, by deleting the provision thereof denying the plaintiffs motion for summary judgment, and substituting therefor a provision granting partial summary judgment to the plaintiff on its first, second, third, fifth, eighth, and ninth causes of action, and dismissing the second, fourth, fifth, and sixth counterclaims of the defendants P.T. Imports, Inc. and David Friedman; as so modified, the order is affirmed, without costs or disbursements.
The plaintiff established its entitlement to judgment as a matter of law on the causes of action to recover damages for goods sold and delivered, account stated, breach of contract, and breach of guaranty. The plaintiff further established its entitlement to judgment dismissing the fourth counterclaim asserted by the defendants for breach of contract and those counterclaims alleging tortious interference with contract, commercial defamation, and fraud. The defendants failed to offer any substantiated allegations in opposition. Accordingly, partial summary judgment should have been granted to the extent indicated (see, Zuckerman v City of New York, 49 NY2d 557).
The plaintiffs remaining contentions are without merit. O’Brien, J. P., Ritter, Altman and McGinity, JJ., concur.